Citation Nr: 1611474	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 21, 2010, and in excess of 70 percent thereafter. 

2.  Entitlement to an earlier effective date for the grant of service connection for PTSD prior to March 22, 2006.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in the Commonwealth of Puerto Rico.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the Veteran was initially granted service connection for PTSD in the July 2011 rating decision.  The RO assigned a 50 percent disability rating effective January 21, 2010, the date of the Veteran's claim for PTSD.  The Veteran filed a timely notice of disagreement with the rating and effective date assigned.  In a subsequent April 2014 rating decision, the RO granted an earlier effective date of March 22, 2006 for the grant of service connection for PTSD and the 50 percent disability rating.  As such, the Board will consider whether entitlement to an earlier effective date for the grant of PTSD prior to March 22, 2006 is warranted.

Further, starting January 21, 2010, the RO increased the Veteran's PTSD rating to 70 percent.  Accordingly, the Board will consider whether an initial rating for PTSD in excess of 50 percent prior to January 21, 2010, and in excess of 70 percent thereafter is warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD disability is manifested by total occupational and social impairment.

2.  The earliest date of a claim subsequent to the November 2004 final rating decision denying entitlement to service connection for anxiety and depression (claimed as a nervous disorder), was the Veteran's March 22, 2006 claim to reopen the issue of  service connection for a nervous disorder, which is the appropriate effective date.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date earlier than March 22, 2006, for the award of service connection for PTSD  are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a July 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment and personnel records, VA and private treatment reports, a March 2006 private psychiatric examination, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in September 2010 and January 2013 to address his PTSD disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contains a discussion of the effects of the Veteran's PTSD disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Importantly, the Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claims.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to January 21, 2010.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

Beginning January 21, 2010, the Veteran is in receipt of a 70 percent PTSD rating.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent and 70 percent disability ratings.  The Veteran specifically has requested a 100 percent rating.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a 100 percent rating is more nearly approximated for the Veteran's PTSD disability for the entire initial rating period on appeal.

The evidence includes a private psychiatric evaluation dated in March 2006 from Dr. Oms.  During the evaluation, it was noted that the Veteran had been receiving psychiatric treatment for several years.  The Veteran was also hospitalized in December 2001 due to major depression with psychosis.  Dr. Oms noted that the Veteran had constantly complained of the following symptoms, including: severe anxiety; depression; sadness; fatigue; irritability; lack of interest; intense fear; intrusive recollections of war; flashbacks; markedly diminished interest in activities; feelings of detachment; sleep impairment; and hypervigilance.  Upon mental status examination, Dr. Oms noted that the Veteran was neither suicidal nor homicidal; however, the Veteran did report that he heard voices calling his name.  Although his memory was preserved, he did show some difficulty.  The Veteran was also noted to have poor judgment and no insight.  Affect was also noted to be constricted and his mood was depressed.  A diagnosis of PTSD and major depressive disorder was indicated.  A GAF score of 50-55 was assigned, reflective of moderate to serious symptoms or moderate to serious difficulty in social, occupational, or school functioning.

In a March 2010 VA psychiatric treatment record, the Veteran reported experiencing anxiety and flashbacks from Vietnam.  His sleep was noted as erratic.  Upon mental status examination, the Veteran's mood was worried, his affect was constricted.  His ability to concentrate on tasks was diminished.  The Veteran was diagnosed with major depressive disorder, agoraphobia, and cognitive memory deficits.  A GAF score of 55 was assigned, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded a VA PTSD examination in September 2010.  The examiner noted that the Veteran had been under psychiatric treatment at the VA Medical Center since October 2002 with diagnoses of PTSD and major depressive disorder as early as 2006.  During the evaluation, the Veteran reported having panic attacks once or twice a week of severe intensity.  He also reported nightmares related to service and sleep impairment.  The Veteran further stated that he was intolerant to noises and crowded places.  He reported social isolation and suicidal ideation without plan.  The Veteran further indicated that he would forget to take a bath daily.  The Veteran stated that he was living with his wife and had been unemployed for nine years.  Upon mental status examination, the Veteran's speech was unremarkable, attitude was cooperative, affect was appropriate, and mood was anxious.  Remote and recent memory was moderately impaired and immediate memory was moderately impaired.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 52, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner further noted that the Veteran had been unable to sustain a stable job and that he was distant and isolated from his family members, did not engage in exercise, was socially isolated, and lacked recreation and leisure pursuits.   

The evidence also includes a January 2013 VA PTSD examination.  During the evaluation, the Veteran reported that he was living with his wife (30 years of marriage) and described his wife as very supportive.  He also reported having three children and stated that he had a "good" relationship with them, albeit a "distant" interpersonal relationship.  The Veteran also reported having been unemployed since 2001.  He also stated that he experienced panic attacks, flashbacks, increased anxiety, war-related nightmares, sleep impairment, isolated death wishes, and avoidance of crowds.  Upon mental status examination, the Veteran was noted to have appropriate speech and volume.  Mood was noted as anxious and affect was appropriate with mood.  There was no evidence of delusion and no evidence of hallucinations.  He denied suicidal or homicidal ideation.  The examiner did note that the Veteran had some recent memory difficulties, but otherwise cognitive functions were preserved.  Insight and judgment were superficial.  

The January 2013 VA examiner then noted that, for rating purposes, the Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks occurring weekly or less, chronic sleep impairment, mild memory loss, and disturbance of motivation and mood.  Based on review of the medical record and after taking a psychiatric history and performing a mental status exam, the examiner determined that the Veteran's mood instability could "limit his capacity to interact effectively and on a sustained basis with other individuals."  Further, the examiner noted that social function in a work environment that involved interaction with the public, responding appropriately to persons in authority, or cooperative behaviors involving co-workers would also be limited.  The examiner further opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  A GAF score of 50-55 was assigned, reflective of moderate to serious symptoms or moderate to serious difficulty in social, occupational, or school functioning.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD results in total occupational and social impairment.  As discussed in the psychiatric examinations above, the Veteran's PTSD has manifested symptoms of chronic sleep impairment, memory difficulties, depression, anxiety, nightmares and flashbacks, social isolation, neglect of personal hygiene, hospitalization, and intermittent death wishes.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Board notes that the Veteran has been granted entitlement to individual unemployability (TDIU) based on his PTSD disability, which suggests total occupational impairment.  See April 2011 rating decision.   

Regarding social impairment, the Veteran has consistently maintained that he avoids crowds, has limited to no motivation in social and leisurely activities, and has been diagnosed with agoraphobia.  See March 2010 VA treatment record.  Additionally, the September 2010 VA examiner noted that the Veteran had been unable to sustain a stable job and that he was distant and isolated from his family members, did not engage in exercise, was socially isolated and lacked recreation and leisure pursuits.  The March 2006 private psychiatric evaluation from Dr. Oms further noted that the Veteran had been receiving psychiatric treatment for several years and that the Veteran had been hospitalized in December 2001 due to his psychiatric symptoms, which the Board finds demonstrates severe symptoms.  

Additionally, the Veteran's GAF scores from the evaluations discussed above range from 50 to 55, indicative of moderate to serious symptoms or moderate to serious impairment in social, occupational or school functioning.  The Board finds that these GAF scores are relatively consistent with the Veteran's social and occupational functioning.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent for PTSD is warranted for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board also recognizes that the Veteran has been unemployed since 2001 and is currently in receipt of a TDIU and special monthly compensation beginning January 21, 2010.  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to service-connected disability.  See Roberson, supra; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeal for an increased rating.  Rice, supra.  

Regarding the period prior to January 21, 2010, the Board concludes that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is inapplicable and the Veteran's TDIU claim for the period prior to January 21, 2010 is moot.  Specifically, the veteran in Bradley was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  Conversely, here, the Veteran is in receipt of a 100 percent schedular rating for PTSD for the entire rating period.  He did not have any other service-connected disabilities for the period prior to January 21, 2010.  In sum, for the period prior to January 21, 2011, the Veteran did not have any service connected disabilities, which were evaluated as less than total, that suggested to cause any unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot for the period prior to January 21, 2010.

Earlier Effective Date Claim

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  Specifically, the Veteran has asserted that the effective date should be in August 2002, the date he first filed a claim for service connection for a nervous disorder.  

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

The Veteran's original claim for service connection for depression and anxiety (claimed as a nervous disorder) was filed with VA in August 2002.  In April 2003, the RO denied the claim.  Having received additional evidence, the RO continued the denial for the claimed nervous disorder in April 2004 and November 2004 rating decisions.  The Veteran did not file a notice of disagreement, and the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen service connection for a nervous disorder on March 22, 2006.  In a subsequent April 2014 rating decision, the RO granted an effective date of March 22, 2006 for the grant of PTSD.  The Veteran appealed the issue of entitlement to an earlier effective date for service connection.

In this case, since the Veteran did not file a timely notice of disagreement with the RO's November 2004 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A motion for CUE has not been filed and accordingly is not before the Board.  Thus, the November 2004 decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for a nervous disorder.

The earliest date after the November 2004 rating decision that the Veteran expressed intent to reopen his claim for service connection is March 22, 2006, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(q)(2), (r).  Thus, the March 22, 2006, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).


ORDER

A 100 percent rating for PTSD is granted for the entire initial rating period on appeal.

An earlier effective date for the grant of PTSD prior to March 22, 2006 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


